UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ¨ TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:1-32258 Reynolds American Inc. (Exact name of registrant as specified in its charter) North Carolina 20-0546644 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification Number) 401 North Main Street Winston-Salem, NC 27101 (Address of principal executive offices) (Zip Code) (336)741-2000 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed from last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler þ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes¨No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: 714,550,703shares of common stock, par value $.0001 per share, as of July 6, 2015. INDEX Page Part I – Financial Information Item 1. Financial Statements 3 Condensed Consolidated Statements of Income (Unaudited) – Three and Six Months Ended June 30, 2015 and 2014 3 Condensed Consolidated Statements of Comprehensive Income (Unaudited) – Three and Six Months Ended June 30, 2015 and 2014 4 Condensed Consolidated Statements of Cash Flows (Unaudited) –Six Months Ended June 30, 2015 and 2014 5 Condensed Consolidated Balance Sheets – June 30, 2015 (Unaudited) and December 31, 2014 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 1 Business and Summary of Significant Accounting Policies 7 2 Merger, Divestiture and BAT Share Purchase 10 3 Fair Value 13 4 Intangible Assets 16 5 Restructuring 17 6 Income Per Share 18 7 Inventories 18 8 Income Taxes 18 9 Borrowing Arrangements 19 10 Long-Term Debt 20 11 Commitments and Contingencies 23 12 Shareholders’ Equity 68 13 Stock Plans 70 14 Segment Information 71 15 Related Party Transactions 72 16 RAI Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 73 17 RJR Tobacco Guaranteed, Unsecured Notes — Condensed Consolidating Financial Statements 83 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 92 Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures Part II – Other Information Item1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 5. Other Information Item 6. Exhibits Signatures 2 Part I — Financial Information Item1. Financial Statements REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Dollars in Millions, Except Per Share Amounts) (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Net sales(1) $ Net sales, related party 54 91 Net sales Costs and expenses: Cost of products sold(1) Selling, general and administrative expenses Gain on Divestiture ) — ) — Amortization expense 3 3 6 5 Operating income Interest and debt expense 62 Interest income — (1 ) (1 ) (2 ) Other (income) expense, net 20 — 3 1 Income from continuing operations before income taxes Provision for income taxes Income from continuing operations Income from discontinued operations, net of tax — — — 25 Net income $ Basic income per share: Income from continuing operations $ Income from discontinued operations — — — Net income $ Diluted income per share: Income from continuing operations $ Income from discontinued operations — — — Net income $ Dividends declared per share $ (1) Excludes excise taxes of $987million and $927million for the three months ended June 30, 2015 and 2014, respectively; and $1,827 million and $1,773 million for the six months ended June 30, 2015 and 2014, respectively. See Notes to Condensed Consolidated Financial Statements (Unaudited) 3 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in Millions) (Unaudited) For the Three Months Ended June 30, Net income $ $ Other comprehensive income (loss), net of tax: Retirement benefits, net of tax (benefit) expense (2015 — $(12);2014 — $4) ) 6 Unrealized gain on long-term investments, net of tax — 1 Amortization of realized loss on hedging instruments, net of tax 1 1 Cumulative translation adjustment and other, net of tax (benefit) expense (2015 — $2; 2014 — $(1)) 10 (3 ) Comprehensive income $ $ For the Six Months Ended June 30, Net income $ $ Other comprehensive income (loss), net of tax: Retirement benefits, net of tax (benefit) expense (2015 — $(16)) ) — Unrealized gain on long-term investments, net of tax expense (2014 — $1) — 2 Amortization of realized loss on hedging instruments, net of tax 1 1 Cumulative translation adjustment and other, net of tax (benefit) expense (2015 — $(10); 2014 — $(1)) ) (2 ) Comprehensive income $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 4 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in Millions) (Unaudited) For the Six Months Ended June 30, Cash flows from (used in) operating activities: Net income $ $ Income from discontinued operations, net of tax — ) Adjustments to reconcile to net cash flows from (used in) continuing operating activities: Depreciation and amortization 56 51 Deferred income tax expense (benefit) ) 15 Pension and postretirement ) ) Tobacco settlement ) ) Other, net ) ) Net cash flows from operating activities Cash flows from (used in) investing activities: Capital expenditures ) ) Acquisition, net of cash acquired ) — Proceeds from Divestiture — Proceeds from termination of joint venture — 35 Other, net 1 ) Net cash flows used in investing activities ) ) Cash flows from (used in) financing activities: Dividends paid on common stock ) ) Repurchase of common stock ) ) Proceeds from BAT Share Purchase — Issuance of long-term debt — Debt issuance costs and financing fees ) — Principal borrowings under revolving credit facility Repayments under revolving credit facility ) ) Excess tax benefit on stock-based compensation plans 15 10 Net cash flows from (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents ) (1 ) Net change in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Income taxes paid, net of refunds $ $ Interest paid $ $ Fair value of equity consideration issued in the Merger $ $ — See Notes to Condensed Consolidated Financial Statements (Unaudited) 5 REYNOLDS AMERICAN INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Dollars in Millions) June 30, December 31, (Unaudited) Assets Current assets: Cash and cash equivalents $ $ Short-term investments — Accounts receivable Accounts receivable, related party 31 41 Other receivables 18 12 Inventories Deferred income taxes, net Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation (2015 — $1,621; 2014 — $1,627) Trademarks and other intangible assets, net of accumulated amortization Goodwill Other assets and deferred charges $ $ Liabilities and shareholders’ equity Current liabilities: Accounts payable $ $ Tobacco settlement accruals Due to related party 7 1 Deferred revenue, related party 15 32 Current maturities of long-term debt Income taxes payable — Dividends payable on common stock Other current liabilities Total current liabilities Long-term debt (less current maturities) Deferred income taxes, net Long-term retirement benefits (less current portion) Other noncurrent liabilities Commitments and contingencies: Shareholders’ equity: Common stock (shares issued: 2015 — 714,550,703; 2014 — 531,283,513) — — Paid-in capital Retained earnings (accumulated deficit) ) Accumulated other comprehensive loss ) ) Total shareholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) Note1— Business and Summary of Significant Accounting Policies Overview The condensed consolidated financial statements (unaudited) include the accounts of Reynolds American Inc., referred to as RAI, and its wholly owned subsidiaries. RAI’s wholly owned operating subsidiaries include R. J. Reynolds Tobacco Company; American Snuff Company, LLC, referred to as American Snuff Co.; SantaFe Natural Tobacco Company, Inc., referred to as SFNTC; R. J. Reynolds Vapor Company, referred to as RJR Vapor; Niconovum USA, Inc; Niconovum AB; SFR Tobacco International GmbH, referred to as SFRTI, and various foreign subsidiaries affiliated with SFRTI. RAI was incorporated as a holding company in the State of North Carolina in 2004, and its common stock is listed on the New York Stock Exchange, referred to as NYSE, under the symbol “RAI.” RAI was created to facilitate the business combination of the U.S. business of Brown& Williamson Holdings, Inc., referred to as B&W, an indirect wholly owned subsidiary of British American Tobacco p.l.c., referred to as BAT, with R. J. Reynolds Tobacco Company on July30, 2004, with such combination referred to as the B&W business combination. References to RJR Tobacco prior to July30, 2004, relate to R. J. Reynolds Tobacco Company, a New Jersey corporation and a wholly owned subsidiary of R.J. Reynolds Tobacco Holdings, Inc., referred to as RJR. References to RJR Tobacco on and subsequent to July30, 2004, relate to the combined U.S.assets, liabilities and operations of B&W and R. J. Reynolds Tobacco Company, a North Carolina corporation. On June 12, 2015, RAI acquired Lorillard, Inc., referred to as Lorillard, in a cash and stock transaction, referred to as the Merger, pursuant to which a wholly owned subsidiary of RAI, referred to as Merger Sub, merged with and into Lorillard, with Lorillard surviving as a wholly owned subsidiary of RAI, all in accordance with an agreement and plan of merger, dated July 15, 2014, among RAI, Merger Sub and Lorillard, referred to as the Merger Agreement. Also on June 12, 2015, a wholly owned subsidiary, referred to as Imperial Sub, of Imperial Tobacco Group, PLC, referred to as Imperial, acquired for approximately $7.1 billion certain assets (1) owned by RAI subsidiaries or affiliates relating to the cigarette brands WINSTON, KOOL and SALEM, and (2) owned by Lorillard subsidiaries or affiliates related to the cigarette brand MAVERICK and the “e-vapor” brand blu (including SKYCIG), as well as Lorillard’s owned and leased real property, and certain transferred employees, together with associated liabilities, all in accordance with (x) an asset purchase agreement, dated July 15, 2014, as amended, referred to as the Asset Purchase Agreement, among RAI and Imperial Sub, and for certain provisions of the Asset Purchase Agreement and as guarantor of certain obligations of Imperial Sub, Imperial, and (y) a transfer agreement, dated July 15, 2014, referred to as the Transfer Agreement, between Lorillard and Imperial Sub.The transactions pursuant to the Asset Purchase Agreement and Transfer Agreement are collectively referred to as the Divestiture.
